McElroy, J.
Complaint is made that the court erred in excluding from the consideration of the jury-competent, material and relevant testimony. The interrogatories were competent and the court erred in sustaining the objections ; but this was not reversible error, for the reason- that questions, embracing all that was included in the excluded questions, were put in the course of the further examination of the witness and fully answered. C. B. U. P. Rly. Co. v. Andrews, 41 Kan. 870. The other testimony of the exclusion of which complaint is made, was hearsay and incompetent.
The next complaint made is with reference to the admission of evidence in regard to the Missouri store of Craig Brothers. All of the testimony shows that the witness knew nothing of such store except from hearsay. It appears that both parties took turns at introducing hearsay testimony in regard to the Missouri store, all of which was immaterial. We do not, however, apprehend that such testimony did, in any manner, affect the substantial rights of the plaintiffs in error.
Complaint is also made that the court erred in giving, and refusing to give, certain instructions. Most of the instructions refused were properly so treated because inapplicable to the testimony; so far as any *196of the instructions refused were applicable to the testimony, they were included in the general charge. The instructions as given fairly presented to the jury the triable issues as made by the pleadings and evidence in the case, and are not subject to any just criticism. The verdict and judgment are in accord with the weight of the evidence.
The judgment is affirmed.